Citation Nr: 0822385	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  02-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for seizures, from August 15, 2002 to February 14, 
2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
seizures, from February 15, 2003 to August 14, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
seizures, from August 15, 2004 to December 6, 2006.

4.  Entitlement to an evaluation in excess of 40 percent for 
seizures, from December 7, 2006.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to December 7, 2006.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from May 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).  A May 2001 rating 
decision denied entitlement to TDIU.  A January 2003 rating 
decision granted service connection for new onset seizures 
with a 10 percent evaluation effective August 15, 2002.  

In a subsequent July 2004 rating decision, the RO granted an 
increased 40 percent evaluation for seizures effective August 
15, 2002; decreased to 20 percent effective February 15, 
2003; decreased to 10 percent effective August 15, 2004.  

In a December 2007 rating decision, the RO granted an 
increased 40 percent evaluation for seizures and granted 
entitlement to individual unemployability, both effective 
December 7, 2006.    

The Board had remanded the case to the RO for further 
development in December 2003, October 2004, and February 
2006.  The case is once again before the Board for review.


FINDINGS OF FACT

1.  From August 15, 2002 to February 14, 2003, the veteran 
did not have at least 1 major seizure in 4 months over the 
prior year, or 9 to 10 minor seizures per week.

2.  From February 15, 2003 to August 14, 2004, the veteran 
did not have 1 major seizure in the prior 6 months or 2 in 
the prior year, or an average of at least 5 to 8 minor 
seizures weekly.

3.  From August 15, 2004 to December 6, 2006, the veteran's 
seizure disorder was manifested by 2 minor seizures during a 
6 month period; the veteran did not have 1 major seizure in 
the prior 6 months or 2 in the prior year, or an average of 
at least 5 to 8 minor seizures weekly.

4.  From December 7, 2006, the veteran did not have at least 
1 major seizure in 4 months over the prior year, or 9 to 10 
minor seizures per week.

5.  The veteran reportedly has not worked full-time since 
August 2000.

6.  From August 15, 2002, the veteran's service-connected 
disabilities are shown to preclude him from securing and 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From August 15, 2002 to February 14, 2003, the criteria 
for an evaluation in excess of 40 percent for seizures have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 4.124a, Diagnostic Codes 8910, 8911 
(2007).

2.  From February 15, 2003 to August 14, 2004, the criteria 
for an evaluation in excess of 20 percent for seizures have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 4.124a, Diagnostic Codes 8910, 8911 
(2007).

3.  From August 15, 2004 to December 6, 2006, the criteria 
for a 20 percent evaluation for seizures have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
4.124a, Diagnostic Codes 8910, 8911 (2007).

4.  From December 7, 2006, the criteria for an evaluation in 
excess of 40 percent for seizures have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
4.124a, Diagnostic Codes 8910, 8911 (2007).

5.  From August 15, 2002, the criteria for a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A September 
2002 VCAA notice letter addressed the veteran's initial claim 
for service connection for seizures, and thus, his initial 
claim was substantiated.  No further VCAA notice is warranted 
in this regard.  A November 2004 VCAA notice letter addressed 
the veteran's claim for TDIU.  Pursuant to a February 2006 
Board remand, the RO issued corrective VCAA notice in March 
2006.  The March 2006 VCAA notice letter informed the veteran 
of the evidence necessary to substantiate his claim, evidence 
VA would reasonably seek to obtain, information and evidence 
for which the veteran was responsible, and also asked the 
veteran to provide any evidence that pertains to his claim.  
The March 2006 VCAA letter provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date and provided notice of the 
information and evidence necessary to substantiate an 
increased-compensation claim, including general notice of the 
relevant criteria necessary for entitlement to a higher 
disability under applicable Diagnostic Codes.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, in 
light of the Board's grant of a TDIU this date, any 
deficiencies in VCAA notice as it pertains to this issue are 
rendered moot.

The March 2006 notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant VCAA notice.  
The RO subsequently readjudicated the case in a September 
2007 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.


B.  Law and Analysis

Increased Rating for Seizures

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration.  Because the 
veteran was assigned different ratings for service-connected 
seizures during various time periods over the course of this 
appeal, the Board will evaluate the level of disability from: 
(1) August 15, 2002 to February 14, 2003, (2) February 15, 
2003 to August 14, 2004, (3) August 15, 2004 to December 6, 
2006, and (4) December 7, 2006.

The rating criteria for seizure disorders, under Diagnostic 
Codes 8910 (grand mal epilepsy) and 8911 (petit mal 
epilepsy), are as follows: a 100 percent rating is warranted 
for at least 1 major seizure per month during the preceding 
year; an 80 percent rating is warranted for at least 1 major 
seizure in 3 months over the prior year, or more than 10 
minor seizures weekly; a 60 percent rating is warranted for 
at least 1 major seizure in 4 months over the prior year, or 
9 to 10 minor seizures per week; a 40 percent rating is 
warranted for at least 1 major seizure in the prior 6 months 
or 2 in the prior year, or averaging at least 5 to 8 minor 
seizures weekly; a 20 percent rating is warranted for at 
least 1 major seizure in the prior 2 years, or 2 minor 
seizures during the prior 6 months; and a 10 percent rating 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (2007).

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (2007).

1.  From August 15, 2002 to February 14, 2003

VA and private treatment records show that the veteran was 
seen in at the River Parishes Hospital emergency room on 
August 15, 2002 after the new onset of seizures.  A computed 
tomography (CT) scan of the head completed at that time was 
negative.  A September 2002 VA neurology note shows that the 
veteran and his wife were asleep when he had a generalized 
tonic-clonic seizure with postictal confusion, no backward 
bending incontinence, and tongue biting lasting about a 
minute.  Emergency medical services were called and the 
veteran was taken to the hospital.  An electroencephalogram 
(EEG) completed at VA was within normal limits.  

VA and private treatment records show that on August 15, 
2002, the veteran had a major seizure characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  No 
other seizures were noted to have occurred from August 15, 
2002 to February 14, 2003, including minor seizures or other 
epileptic events.  A June 2003 VA treatment note shows that 
the veteran had been seizure free since his initial episode.  
The record shows that from August 15, 2002 to February 14, 
2003, the veteran did not have at least 1 major seizure in 4 
months over the prior year, or 9 to 10 minor seizures per 
week as described for a higher 60 percent evaluation under 
Diagnostic Codes 8910, 8911.  See 38 C.F.R. § 4.124a (2007).  
Thus, from August 15, 2002 to February 14, 2003, the Board 
finds that an increased evaluation for seizures is not 
warranted.

2.  From February 15, 2003 to August 14, 2004

A March 2004 VA examination shows that the veteran's last 
major seizure, on August 15, 2002, was noted to have occurred 
two years prior.  The examiner stated that the veteran did 
not have repeat seizures.  The veteran did indicate episodes 
of lightheadedness.  He reported feeling as if he was about 
to pass out, associated with a funny feeling in his stomach.  
These episodes lasted about 30 minutes.  He denied motor 
activity, tongue biting, urinary or fecal incontinence, 
confusion, and there was no loss of consciousness.  The 
examiner noted that these spells should be evaluated for 
epileptic events.  He noted further that the veteran's 
functional status was mildly affected by his condition.

The Board finds that the veteran's reported spells did not 
involve motor activity or interruption of consciousness so as 
to resemble a minor seizure under Diagnostic Code 8911.  
Further, these spells were not shown to occur at least 5 to 8 
times weekly.  The records shows that from February 15, 2003 
to August 14, 2002, the veteran did not have 1 major seizure 
in the prior 6 months, 2 major seizures in the prior year, or 
an average of at least 5 to 8 minor seizures weekly to 
warrant a higher 40 percent evaluation.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2007).  Thus, from 
February 15, 2003 to August 14, 2002, the Board finds that an 
increased evaluation for seizures is not warranted.

3.  From August 15, 2004 to December 6, 2006

In a March 2006 lay statement, the veteran's wife reported 
that the veteran had a seizure in November 2005 and in 
January 2006.  She also reported that the veteran's memory 
was not as good as it was before these events.  From August 
15, 2004 to December 6, 2006, there is no medical evidence of 
seizures occurring at this time.  

Although the Board finds that the veteran's wife is credible 
to report the occurrence of seizures, it is unclear from the 
evidence of record at this time, whether these reported 
seizures were minor seizures or major seizures under 
Diagnostic Code 8911.  The Board finds that the evidence does 
not establish that these were major seizures.  There is no 
medical evidence documenting the occurrence of a major 
seizure during this time.  A later December 2006 VA 
examination noted that the veteran's last generalized tonic-
clonic seizure was in 2002.  Thus, it is unlikely that the 
seizures reported by the veteran's wife were major seizures.  
The only evidence of minor seizures from August 15, 2004 to 
December 6, 2006, a period of over two years, was the lay 
statement from the veteran's wife, indicating the occurrence 
of two seizures.  Thus, the Board will resolve doubt in the 
veteran's favor, and conclude that the evidence indicates 
that the veteran likely had 2 seizures in a 6 month period 
such that the criteria for the next higher rating of 20 
percent have been approximated.  The Board finds that from 
August 15, 2004 to December 6, 2006, evidence of record 
however, does not establish the occurrence of 1 major seizure 
in the prior 6 months, 2 major seizures in the prior year, or 
an average of at least 5 to 8 minor seizures weekly.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2007).  

4.  From December 7, 2006

A new VA examination was completed on December 7, 2006.  It 
was reported that the veteran was unemployed and that the 
duration of his current unemployment was since 2002.  During 
the December 2006 VA examination, the veteran described 
having episodes of nausea, weakness, shakiness, poor 
equilibrium, and loss of consciousness.  The veteran reported 
that these spells lasted up to two hours and occurred 
approximately two times a week.  The examiner indicated that 
the veteran's last generalized tonic-clonic seizure was in 
2002.  His last complex partial seizure, noted with a 
question mark, was 5 to 6 days prior.  The VA examiner 
indicated that the veteran had psychomotor seizures 
characterized by episodes of autonomic disturbances.  The VA 
examiner was asked about the frequency of complex partial 
epilepsy characterized by: automatic states; generalized 
convulsions with unconsciousness; brief episodes of random 
motor movements, hallucinations, perceptual illusions, or 
abnormalities of thinking, memory or mood; or autonomic 
disturbances.  In response, the examiner indicated that the 
veteran had such episodes twice a week.  It was also noted 
that the frequency of seizures had not changed in the prior 
12 month period.  The examiner found that the veteran had 
multiple white matter strokes which suggested the presence of 
or a history of an organic brain syndrome or other mental 
disorder that may be related to epilepsy.  EEG results were 
normal.  An MRI showed multiple lacunar infarcts, atrophy, 
and periventricular leukomalacia.  

The examiner noted that the nature of the veteran's current 
events was unclear.  He opined that it was less likely than 
not that they were complex partial seizures, but he could not 
be certain without epilepsy monitoring.  Although the VA 
examiner could not confirm that the veteran's episodes were 
complex partial seizures, he had described them as episodes 
of autonomic disturbances.  The Board finds that the 
autonomic episodes, which reportedly involved shakiness, poor 
equilibrium, and loss of consciousness, are analogous to a 
minor seizure, defined under Diagnostic Codes 8911 as a brief 
interruption in the consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.   See 38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2007).  

The Board notes that although the RO granted a 40 percent 
evaluation from December 7, 2006, the evidence of record does 
not show that the veteran's seizures increased to 5 to 8 
minor seizures weekly; 1 major seizure in the prior 6 months; 
or 2 in the prior year.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2007).  The December 7, 2006 VA examination 
shows that the veteran has episodes of autonomic disturbances 
which occurred approximately two times a week.  At the time 
of a December 2006 VA examination, the veteran reported that 
he had been having approximately 2 episodes a week, with his 
last episode occurring 5 or 6 days prior to examination.  The 
Board finds that these autonomic disturbances resemble a 
minor seizure rather than a major seizure.  

The veteran is not shown to have had any major seizures since 
August 15, 2002.  The December 2006 VA examiner found that 
the veteran's last generalized tonic-clonic seizure was in 
2002.  He stated that the veteran had no episodes of 
generalized non-conclusive or conclusive epilepsy during the 
past 12 months.  

From December 7, 2006, the veteran did not have at least 1 
major seizure in 4 months over the prior year, or 9 to 10 
minor seizures per week.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2007).  Thus, from December 7, 2006, an 
increased 60 percent evaluation is not warranted under 
Diagnostic Code 8911.  


Epilepsy and Unemployability

A note following 38 C.F.R. § 4.124a, addressing Epilepsy and 
Unemployability, provides that a rating specialist must bear 
in mind that the epileptic, although his seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  Where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the epilepsy is the 
determining factor in the veteran's inability to obtain 
employment.  The assent of the claimant should first be 
obtained for permission to conduct this economic and social 
survey.  The purpose of this survey is to secure all the 
relevant facts and data necessary to permit of a true 
judgment as to the reason for the veteran's unemployment and 
should include information as to: (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places of 
employment and reasons for termination; (d) Wages received; 
and (e) Number of seizures.  38 C.F.R. § 4.124a (2007).

In an August 2000 claim for TDIU, the veteran reported that 
he last worked in July 2000.  He reported that he was no 
longer able to work due to diabetes and hypertension.  An 
August 2006 VA opinion shows that the veteran is currently 
unable to work due to his seizures although he reported that 
he had last worked in 2002.  As the veteran's history of 
unemployment preceded the onset of his service-connected 
seizure disability, and as an August 2006 VA opinion clearly 
shows that the veteran's current unemployability is due to 
his service-connected seizure disorder alone and the Board 
has granted a TDIU based on the impairment caused by this 
disability, the Board finds that remanding to seek additional 
information contemplated by § 4.124a (regarding employment, 
reasons for termination, wages received, and the like) is not 
appropriate.  No useful purpose would be served in such a 
remand as it would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2007).  Even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2007).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2007).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran is service-connected for diabetes mellitus, 
seizures, hypertensive nephrosclerosis, and erectile 
dysfunction.  His service-connected disabilities arise from a 
common etiology.  The veteran reported in his August 2000 
claim that he last worked in July 2000.  He reported that he 
was no longer able to work due to diabetes and hypertension.  
He was previously self-employed as a taxi cab driver.  At the 
time of the December 2006 VA examination, the veteran 
reported that he had last worked in 2002.  Remote records 
indicate that the veteran had training and worked as a 
welder, and a mover.  These records also indicate that the 
veteran was unemployed for a significant amount of time due 
to a job-related back injury.  

On August 15, 2002, the veteran had a generalized tonic-
clonic seizure.  June 2003 VA treatment records show that the 
veteran did not have any major seizures since his initial 
episode in August 2002.  

A March 2004 VA examination also shows that the veteran did 
not have repeat major seizures.  The veteran did, however, 
report episodes of lightheadedness.  These episodes did not 
involve motor activity, tongue biting, urinary or fecal 
incontinence, confusion, and there was no loss of 
consciousness.  

During a December 2004 VA examination the veteran reported 
that he quit working five years prior due to his 
hypertension, diabetes mellitus, seizure disorder, and back 
pain.  A physical examination was completed.  The veteran was 
diagnosed with hypertension, not optimally controlled.  The 
examiner stated that the veteran's nephrosclerosis could be a 
combined effect of diabetes and hypertension, but at that 
time, the examiner opined that the veteran's working capacity 
was not affected by chronic renal insufficiency.  The 
examiner indicated that the veteran's heart disease did not 
have a significant effect on the veteran's usual occupational 
and daily activity, but that it was the combined effect of 
deconditioning, mild obesity, back and knee problems, and 
neuropathy. 

An October 2006 VA examination was completed to evaluate the 
severity of veteran's diabetes mellitus and complications to 
include diabetic neuropathy, peripheral neuropathy, 
hypertension, and erectile dysfunction.  The examiner noted 
that the veteran was not employed at that time, but that his 
disabilities did not affect usual daily activities.   In an 
August 2006 addendum to that examination, the examiner stated 
that the veteran's claims file was reviewed again.  The 
examiner found that neither diabetes mellitus nor 
hypertensive nephrosclerosis should prevent the veteran from 
performing some type of sedentary work.  The examiner stated 
that his kidney disease was not significant enough to impair 
his ability to work nor was his diabetes control erratic such 
that it would require restriction of activity levels.  

During a December 2006 VA examination, the veteran described 
having episodes analogous to a minor seizure.  The December 
2006 VA examiner found with respect to these current 
autonomic disturbances, that whatever their nature, they 
would prevent the veteran from holding even sedentary 
employment.  

Based on the August 2006 VA opinion, the Board finds that 
service-connected diabetes mellitus and hypertensive 
nephrosclerosis do not prevent the veteran from working.  The 
December 7, 2006 VA examiner found instead, that the veteran 
was unable to work due to his service-connected seizure 
disorder at that time.  



1.  Prior to August 15, 2002

Because the veteran's service-connected disabilities result 
from a common etiology, they will be considered as one 
disability.  See 38 C.F.R. § 4.16(a) (2007).  However, prior 
to August 15, 2002, the veteran's combined service-connected 
disabilities were not rated at 60 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  Therefore, prior to 
August 15, 2002, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  He does not meet the threshold requirements 
for the requested benefit.  

Further, the Board finds that prior to August 15, 2002, the 
veteran is not shown to be unemployable based on his service-
connected disabilities.  The veteran did not have the onset 
of his seizure disorder until August 15, 2002 and a later 
August 2006 VA opinion shows that diabetes mellitus and 
hypertensive nephrosclerosis do not prevent him from working.  
Prior to August 15, 2002, entitlement to TDIU is not 
warranted.    

2.  From August 15, 2002

From August 15, 2002 to December 6, 2006, the veteran was in 
receipt of a combined rating of at least 60 percent.  As the 
Board is considering the veteran's service-connected 
disabilities as one disability, the veteran had at least one 
service-connected disability ratable at 60 percent or more.  
Therefore, application of TDIU is appropriate so long as the 
severity of the veteran's disability warrants such a rating 
during this time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).  In the present case, the Board finds that from 
August 15, 2002, the medical evidence of record shows that 
the veteran was unable to secure and follow substantially 
gainful employment based on his seizure disorder.  The Board 
notes that the RO, in its December 2007 rating decision 
granted a TDIU effective from December 7, 2006 on the basis 
that this was the date that the veteran's service-connected 
disabilities met the percentage requirements for 
consideration of a TDIU.  The RO noted that the veteran's 
seizure disorder could reasonably be expected to preclude 
employment in occupations he was experienced to perform.  As 
noted above, however, since all of the veteran's service-
connected disabilities have a common etiology, then they may 
be considered one disability pursuant to 38 C.F.R. § 4.16(b) 
and as such, the veteran has met the percentage requirements 
for a TDIU since August 15, 2002.

The veteran had one isolated generalized tonic-clonic seizure 
on August 15, 2002.  However, while, the veteran was not 
shown to have any other major seizures, he did continue to 
have what appears to be characterized as recurrent minor 
seizures.  The Board notes that at the time of the December 
7, 2006 VA examination, the examiner noted that while the 
nature of the reported events was unclear, the veteran's 
described episodes of nausea, weakness, shakiness, poor 
equilibrium, and loss of consciousness by falling asleep, 
would certainly prevent the veteran from holding even 
sedentary employment.  It was noted further that there had 
been no change in frequency of the seizures in the previous 
12-month period.  The medical evidence indicates that the 
veteran's other service-connected disabilities are not shown 
to prevent him from working.  A December 2004 VA examiner 
noted that the veteran's hypertension was not optimally 
controlled, but indicated that the veteran's working capacity 
was not affected by chronic renal insufficiency related to 
nephrosclerosis.  The examiner indicated instead that the 
veteran's usual occupational and daily activity was affected 
by nonservice-connected issues such as deconditioning, mild 
obesity, back and knee problems, and neuropathy.  In August 
2006 VA examiner found that neither the veteran diabetes 
mellitus, nor hypertensive nephrosclerosis was found to be 
under poor control such that it would require restriction of 
activity.  However, his seizure disorder does appear to 
preclude all forms of gainful employment since the onset of 
the disorder on August 15, 2002.  As noted, the evidence 
indicates that the veteran was unemployed for many years due 
to a nonservice-connected back disorder.  However, he more 
recently has been driving a taxi.  It is clear from the 
record, that even the minor seizures experienced by the 
veteran since the single major seizure in August 2002 would 
prevent the veteran from maintaining gainful employment due 
the nature and frequency of such episodes, and in light of 
his education and past employment history.  Therefore, the 
Board finds that from August 15, 2002 a TDIU is warranted.




C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's seizures warrant a higher rating evaluation for the 
period from August 2002 to February 2003, from February 2003 
to August 2004, and from December 2006.  However, the 
evidence supports a 20 percent evaluation for seizures from 
August 15, 2004, to December 6, 2006, and supports a TDIU 
from August 15, 2002.   In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt.


ORDER

From August 15, 2002 to February 14, 2003, a rating in excess 
of 40 percent for seizures is denied.

From February 15, 2003 to August 14, 2004, a rating in excess 
of 20 percent for seizures is denied.

From August 15, 2004 to December 6, 2006, a 20 percent rating 
for seizures is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

From December 7, 2006, an increased rating for seizures, in 
excess of 40 percent, is denied.

From August 15, 2002, a TDIU is granted subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


